Case 6:18-cv-00649-JDK-KNM Document 7 Filed 08/12/20 Page 1 of 2 PageID #: 28




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

JUVENAL GUEVARA, JR., #1907012,                   §
                                                  §
        Plaintiff,                                §
                                                  §
v.                                                §          Case No. 6:18-CV-649-JDK-KNM
                                                  §
DONALD TRUMP, et al.,                             §
                                                  §
        Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

U.S.C. § 636.        On May 23, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 5) recommending that the action be dismissed with prejudice for purposes of

proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(g)—but without prejudice as to the

refiling of his lawsuit without seeking in forma pauperis status. A return receipt indicating delivery

to Plaintiff was received by the Clerk on July 3, 2019 (Docket No. 6).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,
Case 6:18-cv-00649-JDK-KNM Document 7 Filed 08/12/20 Page 2 of 2 PageID #: 29



492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 5) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 5)

be ADOPTED and that the above-styled civil action be DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(g)—but DISMISSED

WITHOUT PREJUDICE as to the refiling of his lawsuit without seeking in forma pauperis

status for purposes of in forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g). It is also

ORDERED that if Plaintiff pays the $400.00 filing fee within thirty days from the entry of final

judgment, Plaintiff may proceed with his lawsuit. All pending motions are DENIED as MOOT.

          So ORDERED and SIGNED this 12th day of August, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE
